180 Ga. App. 227 (1986)
348 S.E.2d 747
WILLIAMS
v.
THE STATE.
72890.
Court of Appeals of Georgia.
Decided September 4, 1986.
Jon Gary Branan, for appellant.
Dupont K. Cheney, District Attorney, J. Thomas Durden, Jr., J. Stephen Archer, Assistant District Attorneys, for appellee.
POPE, Judge.
Derrick Williams was convicted of burglary and sentenced to a term of twenty years, fifteen to serve and five on probation. His sole enumeration of error is that the trial court erred in admitting evidence of independent crimes. Held:
The evidence challenged here consisted of certified copies of indictments and guilty pleas from 1982 on four counts of burglary and four counts of theft by taking. "[B]efore evidence of independent crimes is admissible there must be evidence that the defendant was the perpetrator and `there must be sufficient similarity or connection between the independent crime and the offense charged, that proof of the former tends to prove the latter. (Cit.) Once the identity of the accused as the perpetrator . . . has been proven, testimony concerning the independent crime may be admitted for the purpose of showing identity, motive, plan, scheme, bent of mind, and course of conduct.' [Cit.]" Hawkins v. State, 167 Ga. App. 143, 147 (305 SE2d 797) (1983). We find that the evidence here challenged meets the requirements *228 of the law, and it was not error to admit such evidence. See also Reynolds v. State, 172 Ga. App. 628 (1) (323 SE2d 912) (1984); Weaver v. State, 169 Ga. App. 890 (2) (315 SE2d 467) (1984); Burnette v. State, 168 Ga. App. 578 (3) (309 SE2d 875) (1983).
Judgment affirmed. McMurray, P. J., and Carley, J., concur.